Exhibit 10.1







ACQUISITION AGREEMENT




By and Between




BREATHE ECIG CORP.




and




WHITE FOX VENTURES INC.






Dated as of 1st April, 2016






THIS ACQUISITION AGREEMENT is made and entered into this 1st day of April, 2016
(the "Agreement") by and between BREATHE ECIG CORP., Inc. a Nevada corporation
("Buyer"), and White Fox Ventures Inc., an Nevada Corporation ("Seller").


WHEREAS , Seller operates a media marketing and development company located at
5348 Vegas Drive, Las Vegas, Nevada (the "Business"); and


WHEREAS, the purchase price for all of the assets of Seller to Buyer, together
with 100% (one hundred percent) of all business of Seller (the "Purchased
BUSINESS") shall be approximately 85% of the common shares of the company (the
"Acquisition Shares"), as well as two Directorship positions.


WHEREAS , subject to the foregoing, Seller desires to sell and Buyer
  desires to purchase the Purchased business in accordance with the terms,
conditions, and agreements hereinafter contained.


NOW THEREFORE , in consideration of the mutual premises and the covenants and
promises hereinafter contained, and other good and valuable consideration,
  the receipt and sufficiency of which are hereby acknowledged, the parties
hereto intending to be legally bound hereby agree as follows:




 
 

--------------------------------------------------------------------------------

 
 
Section 1. Sale and Purchase .of Assets and Equity.


1.1 Sale of Purchased Assets.
 
On the terms and subject to the conditions set forth in this Agreement, at the
Closing, Seller will sell, convey, transfer and assign to Buyer, and Buyer will
purchase and accept from Seller all right, title and interest in and to all
assets of Seller, (collectively, the "Purchased Assets"), including, without
limitation, the following:


(a) Personal Property.

(b) Contracts.
 
The rights and benefits of Seller under all contracts, agreements, license
agreements, vendor agreements, purchase orders, commitments, sales orders and
supply agreements set forth on Schedule 1.1(c).
 
The certificates, permits, license rights, consents, grants, ordinances,
leaseholds, and all rights to construct, maintain and operate the Business and
every right of every character whatever in connection therewith, and the
obligations thereof, and all renewals, extensions, additions or modifications of
any of the foregoing; as identified in Schedule 1.1(d), but only to the extent
that Seller's rights to the foregoing are transferable under applicable federal,
state, local, foreign or other laws, rules, regulations, orders, injunctions,
building and other codes, ordinances, permits, licenses, decrees of federal,
state, local, foreign or other authorities (collectively, "Laws"),
(collectively, the "Permits");


(e) Customer List.


The customer list of the Business and all books, files, papers, supplier lists
(identified in Schedule 1.1(e) and other databases, licensee lists, distributor
lists, bid formation and customer correspondence relating exclusively to the
Business.

 
 

--------------------------------------------------------------------------------

 
 
(f) Goodwill.


The goodwill associated exclusively with the Business.


1.2 Excluded Assets. None.
1.3 Method of Conveyance.


(a) Upon delivery of the Acquisition Shares, the sale, transfer, conveyance,
assignment and delivery by Seller of the Purchased BUSINESS to Buyer in
accordance with Section 1.1 shall be effected on the Closing Date by Seller's
execution and delivery of one or more bills of sale, assignments, and other
instruments of conveyance and transfer.


(b) At the Closing, Seller shall sell, transfer, convey, assign and deliver to
Buyer title to: the Assets , free and clear of any and all liens, security
interests and rights of Seller (collectively, "Liens"), except for Liens,
encumbrances and other encroachments.


(c) At the Closing, except as expressly set forth in Section
l .3(b) with respect to the Personal Property, Seller shall remise, release and
quitclaim to Buyer all Seller's right, title and interest in and to the  
Purchased BUSINESS, without warranties or covenants oftitle or otherwise, and
subject to the Assumed Obligations. The form of such quitclaim conveyance shall
be in a form reasonably acceptable to counsel for Seller and Buyer giving effect
to the terms of this Agreement.



1.4 Assumed Obligations.


At the Closing, Buyer shall assume and shall agree to satisfy and discharge, as
the same shall become due, (a) all of the liabilities, obligations, contracts
and commitments arising under the Purchased BUSINESS or from the operation of
the Business, including, without limitation, those set forth on Schedule 1.1(b)
and Schedule 1.1(c); and (b) all liabilities, obligations and commitmentsset
forth on Schedulel.4(b) (collectively, the "Assumed Obligations").


1.5 Excluded Obligations.


None.
 
 
 

--------------------------------------------------------------------------------

 
 
1.6 Closing Date.
 
The closing of the transactions contemplated by this Agreement shall occur on or
about April 15 2016 (the "Closing" or "Closing Date") or at such other date,
time and place as may be agreed upon by the parties.
 
Section 2.Purchase Price.
 
2.1 85% of the common shares of the Company.


a) Two Board Seats shall be given over to the current Director and Treasurer of
Seller, namely; Shinsuke Nakano, to be Chairman & CEO; and Takehiro Abe as
Director and COO.


b) At the Closing, Seller shall convey, transfer, assign and deliver to   Buyer
the Purchased BUSINESS in exchange for (a) Buyer's assumption of the Assumed
Obligations; and (b) issuance of the Acquisition Shares, fully paid, non
assessable and duly issued (collectively, the "Purchase Price").
 
2.2 Payment Terms.


(a) Shares are to be issued within two days of execution of this document.
 
Section 3. Representations and Warranties.
 
3.1 Seller.


Seller hereby represents and warrants to Buyer, all of which representations and
warranties are true, complete, and correct in all material respects as of the
date hereof and as of the Closing Date, as follows:


(a) Brokers.


Seller has not dealt with any broker, salesman, finder or similar person in
connection with any part of the transactions contemplated by this Agreement,
and, to Seller's actual knowledge, without inquiry, no broker, salesman, finder
or similar person is entitled to any commission or fee with respect to such
transactions as a result of Seller's actions.


(b) Title to Purchased Assets.
 
As of the Closing Date, to the extent of Seller's interest therein, Seller shall
have good and valid title to all Assets it currently possesses.

 
 
 

--------------------------------------------------------------------------------

 
 
3.2 Buyer.


Buyer hereby represents and warrants to Seller, all of which representations and
warranties are true, complete, and correct in all material respects as of the
date hereof and as of the Closing Date, as follows:


(a) Brokers.


Buyer has not dealt with any broker, salesman, finder or similar person in
connection with any part of the transactions contemplated by this Agreement,
and, to Buyer's actual knowledge without inquiry, no broker, salesman finder or
similar person is entitled to any commission or fee with respect to such
transactions as a result of Buyer's actions.


Section 4. Covenants Prior to Closing.


4.1 Seller's Covenants.


Seller covenants that, except as otherwise consented to in writing by Buyer,
from and after the date hereof until the Closing or the earlier termination of
this Agreement, the Business will be conducted only in the ordinary course and
in substantially the same manner as heretofore conducted except as required by
this Agreement; and Seller will use reasonable efforts consistent with past
practice to preserve the organization of the Business and continuing business
relationships with suppliers, customers, clients and others having business
relations with Seller with respect to the Business.


4.2 Access.


From and after the date hereof and until the Closing or the termination
of this Agreement, Seller shall, upon reasonable prior notice, give to Buyer and
to Buyer's counsel, accountants, consultants and other representatives and
designees, reasonable access during normal business hours as Seller may approve,
to the properties, agreements, and records with respect to the Business.


4.3 Cooperation.


Buyer and Seller agree (a) to cooperate with each other in determining whether
any filings are required to be made or consents required to be obtained in any
jurisdiction in connection with the consummation of the transactions
contemplated hereby and in making or causing to be made any such filings
promptly and in seeking to obtain in a timely manner any such consents; and (b)
to use all reasonable efforts to obtain promptly the satisfaction of the
conditions to the Closing of the transactions contemplated herein. Buyer and
Seller shall furnish to each other and to each other's counsel all such
information as may be reasonably required in order to effectuate the foregoing.



 
 

--------------------------------------------------------------------------------

 
 
Section 5. Closing.


5.1 Conditions to Buyer's Obligations.


The obligations of Buyer under this Agreement, including, without limitation,
the obligation to consummate and effect the purchase of the Purchased Assets,
shall be subject to satisfaction of the following conditions, unless waived by
Buyer:


(a) Seller shall have performed in all material respects all agreements, and
satisfied in all material respects all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date.


(b) All representations and warranties of Seller herein shall   have been true
and correct in all material respects when made, shall have continued to have
been true and correct in all material respects at all times subsequent thereto,
and shall be true and correct in all material respects on and as of the Closing
Date as though made on, as of and with reference to such date.


(c) Seller shall have executed and delivered to Buyer all documents contemplated
by Section 5.5 of this Agreement.


(d) Prior to the Closing Date, Buyer and Seller shall have obtained all
necessary authorizations, consents, approvals and permits required   by Law for
the consummation of the transactions contemplated by this Agreement
(collectively, "Regulatory Approvals").


5.2 Conditions to Seller's Obligations.


The obligations of Seller under this Agreement, including, without limitation,
the obligation to consummate and effect the sale of the Purchased
BUSINESS shall be subject to satisfaction of the following conditions, unless
waived by Seller:


(a) Buyer shall have performed in all material respects all agreements, and
satisfied in all material respects all conditions on its part to be performed or
satisfied hereunder at or prior to the Closing Date.


(b) All of the representations and warranties of Buyer herein shall have been
true and correct in all material respects when made, shall have continued to
have been true and correct in all material respects at all times subsequent
thereto, and shall be true and correct in all material respects on and as of the
Closing Date as though made on, as of, and with reference to such date.

 
 
 

--------------------------------------------------------------------------------

 
 
(c) Buyer shall have executed and delivered to Seller all documents contemplated
by Section 5.4 of this Agreement.



5.3 Conditions to Seller's and Buyer's Obligations.


The obligations of Seller and Buyer to consummate and effect the sale of
  the Purchased BUSINESS pursuant to this Agreement shall be subject to the
following additional condition, unless waived by Seller and Buyer:


(a) No injunction or temporary restraining order shall have
been granted restraining or prohibiting the consummation of the transactions
contemplated by this Agreement, and no action, suit or other proceeding
instituted by any federal, state, or local governmental authority seeking such
an injunction or order shall be pending or threatened.



5.4 Buyer's Closing Documents.


At the Closing, Buyer will deliver to Seller, in form and substance consistent
with this Agreement:


(a) The Purchase Share Price as provided in Section 2.1.


(b) Such other documents as Seller may reasonably request to effectuate the
transactions contemplated by this Agreement.


5.5 Seller's Closing Documents.


At the Closing, Seller shall execute this Agreement which shall be considered
sufficient to transfer all titled ownership in any form to Breathe Ecig Corp;
though Board Resolution for the same shall be furnished simultaneously.


5.6 Closing Apportionments.


(a) The following items shall be apportioned as of the close of business on the
day immediately prior to the Closing Date (with such meter readings as shall be
appropriate) and paid by Seller or Buyer to the other, as the case may be, or
credited against the Purchase Price, in respect of all periods prior to the
Closing Date:


NONE
 
 
 

--------------------------------------------------------------------------------

 
 
5.7 Adjustments/Prorations.
 
NONE


Section 6. Additional Covenants.



NONE.


6.1 Post-Closing Access.
 
Buyer shall, following the Closing, give to Seller and its respective authorized
representatives such reasonable access, at Seller's cost and expense, during
normal business hours and upon prior notice, to books and records   constituting
part of the Purchased BUSINESS (including without limitation all such accounting
books and tax records) as Seller may reasonably require in connection with the
preparation and filing of tax returns or any claim made by any party with
respect to a liability or obligation.


6.2 Nondisclosure.
 
Ifthis Agreement and the transactions provided for herein shall be terminated or
abandoned for any reason whatsoever, each party shall return to the other
parties any and all proprietary, confidential and secret information and data
furnished to such party in connection herewith and hold in confidence its
knowledge of any and all such proprietary, confidential and secret information
or data and not disclose or publish the same directly or indirectly (a) without
the prior written consent of such other party or (b) until the same has been
theretofore publicly disclosed by such other party or otherwise ceased to be
secret or confidential as evidenced by general public knowledge; provided,
however, that each party shall have the right to disclose such information,
without consent to the extent that (x) such party is required by Law to do so,
or (y) such disclosure is required in connection with litigation pertinent to
such information. For purposes of this Section 6.2, proprietary, confidential
and secret information shall include without limitation confidential and/or
proprietary information regarding the business and financial affairs of such
party.

 
 

--------------------------------------------------------------------------------

 
 
6.3 Further Assurances.
 
Each of the parties hereto will cooperate with the other and execute and



deliver to the other parties hereto such other instruments and documents and
take such other actions as may be reasonably requested from time to time by any
other party hereto as necessary to carry out, evidence and confirm the intended
purposes of this Agreement. Notwithstanding the foregoing, Seller and Buyer
agree that any of the Purchased BUSINESS not specifically set forth in Schedules
1.1(a) which may be subsequently conveyed by Seller to Buyer pursuant to this
Section 6.4, shall be conveyed to Buyer in a quitclaim form consistent with the
provisions and intent of Section l.3(c).


Section 7. Survival of Representations and Warranties; Indemnification .


7.1 Survival of Representations and Warranties.


The representations and warranties of Buyer and Seller set forth in this
Agreement and in any certificate, agreement, or instrument delivered in
connection with the transactions contemplated hereby, shall survive Closing for
the following periods :


(a) With respect to the representations and warranties arising under Section
3.l(a), Section 3.l(b) and Section acknowledges that the
  Acquisition Shares are being issued in accordance with Nevada Corporate law
under the Revised Statutes.
(b) With respect to the representations and warranties arising under Section
3.2(b) and of this Agreement , for an indefinite period of time.


7.2 Indemnification by Seller.


Seller shall, defend, indemnify, and hold harmless Buyer and officers,
directors, shareholders, agents, employees and affiliates, and their successors
and permitted assigns (individually, a "Buyer Indemnitee" and collectively the
"Buyer Indemnitees"), from and against any and all claims, losses, deficiencies,
liabilities, obligations, damages, penalties, punitive damages, costs, and
expenses (including, without limitation, legal, accounting and consulting fees),
resulting from third party claims (collectively, "Losses"), suffered by a Buyer
Indemnitee, which arise out of or result from:


(a) any material inaccuracy or material misrepresentation in or material breach
of any of the covenants or agreements made by Seller in this Agreement or in any
document, certificate or affidavit delivered by Seller pursuant to the
provisions of this Agreement;


7.3 Indemnification by Buyer.


Buyer shall defend, indemnify and hold harmless Seller and Seller's officers,
directors, shareholders, agents, employees and affiliates, and their successors
and permitted assigns (individually, a "Seller Indemnitee" and


 
 

--------------------------------------------------------------------------------

 


  collectively the "Seller Indemnitees") from and against any and all Losses,
suffered by a Seller Indemnitee, which arise out of or result from:


(a) any material inaccuracy or material misrepresentation in or material breach
of any of the covenants or agreements made by Buyer in this Agreement or in any
document, certificate or affidavit delivered by Buyer pursuant to the provisions
of this Agreement;


7.4 Indemnification Payments.


All indemnity payments, whether by Buyer or Seller, to be made under this
Agreement shall be made in immediately available funds.


7.5 Procedure for Third Party Claims.


(a) Notice to the indemnifying party shall be given within ten (10) days (or
such later time period if the party seeking indemnification will be materially
prejudiced by such ten day notice requirement, but in such cases, as promptly as
possible) after receipt by any Seller Indemnitee or Buyer Indemnitee of actual
knowledge of the commencement of any action or the assertion of any claim that
will likely result in a claim by it for indemnity pursuant to this Agreement.
Such notice shall set forth in reasonable detail the nature of such action or
claim to the extent known, and include copies of any written correspondence from
the party asserting such claim or initiating such action. The indemnifying party
shall be entitled, at its own expense, to assume or participate in the defense
of such action or claim. In the event that the indemnifying party assumes the
defense of such action or claim, it shall be conducted by counsel chosen by such
party and approved by the party seeking indemnification, which approval shall
not be unreasonably withheld. No settlement of a matter by the party seeking
indemnification shall be binding on the indemnifying party for purposes of
establishing such party's indemnification obligations hereunder .



(b) With respect to actions as to which the indemnifying party does not exercise
its right to assume the defense, the party seeking indemnification shall assume
and control the defense of and contest such action with counsel chosen by it and
approved by the indemnifying party, which approval shall not be unreasonably
withheld. The indemnifying party shall be entitled to participate in the defense
of such action, the cost of such participation to be at its own expense. The
indemnifying party shall be obligated to pay the reasonable attorneys' fees and
expenses of the party seeking indemnification to the extent that such fees and
expenses relate to claims as to which indemnification is payable under Sections
7.2 or 7.3.
 
 
 

--------------------------------------------------------------------------------

 
 
(c) Both the indemnifying party and the indemnified party shall cooperate fully
with one another in connection with the defense, compromise, or settlement of
any such claim or action, including, without limitation, by making available to
the other all pertinent information and witnesses within its control. Without
limitation of the foregoing, any party granted the right to direct the defense
of a threatened or actual suit, investigation or proceeding hereunder shall: (i)
keep the other fully informed of material developments in the action, suit,
investigation or proceeding at all stages thereof; (ii)   promptly submit to the
other copies of all pleadings, responsive pleadings, motions and other similar
legal documents and papers received in connection with the action, suit,
investigation or proceeding; (iii) permit the other and its counsel, to the
extent practicable, to confer on the conduct of the defense of the action, suit,
investigation or proceeding;and (iv) to the extent practicable, permit the other
and its counsel an opportunity to review all legal papers to be submitted prior
to their submission. The parties shall make available to each other and each
other's counsel and accountants all of its or their books and records relating
to the action, suit, investigation or proceeding, and each party shall render to
the other such assistance as may be reasonably required in order to insure the
proper and adequate defense of the action, suit, investigation or proceeding.
The parties shall use their respective good faith efforts to avoid the waiver of
any privilege of either party.


7.6 Indemnification Exclusive Remedy.


This Section 7 constitutes the sole and exclusive remedy of the parties with
respect to any subject matters addressed herein, and Buyer, on the one
  hand, and Seller, on the other hand, hereby waive and release the other from
any and all other claims or other causes of action, including without limitation
claims for contribution, relating to any such subject matter.


7.7 Successors.


The merger, consolidation, liquidation, dissolution or winding up of, or any
similar transaction with respect to, the parties hereto shall not affect in any
manner the obligations of the parties pursuant to Section 7 or any other
  term or provision of this Agreement, and the parties covenant and agree to
make adequate provision for their liabilities and obligations hereunder in the
event
of any such transaction.


7.8 Limits on Indemnification.
 
Notwithstanding the provisions of Sections 7.2 and 7.3 and above, neither the
Buyer lndemnitees nor the Seller Indemnitees shall be entitled to receive
indemnification under this Agreement for a claim relating to a breach of a
representation or warranty contained herein.



 
 

--------------------------------------------------------------------------------

 
 
Section 8. General Provisions.


8.1 No Third Party Beneficiaries.
 
Nothing in this Agreement is intended, nor shall it be construed, to confer any
rights or benefits upon any person, corporation, association, partnership,
limited liability company, joint venture, organization, business,
individual, government or government agency or political subdivision thereof or
any other entity (a "Person") other than the parties hereto, their successors
and assigns pursuant to Section 8.5, and solely to the extent provided in
Section 7, the other Seller Indemnitees and Buyer Indernnitees, and no other
Person shall have any rights or remedies hereunder.


8.2 Expenses of the Parties; Certain Litigation.


All expenses involved in the preparation, authorization, and consummation of
this Agreement, incurred up to and including the Closing, including, without
limitation, all fees and expenses of agents, representatives, counsel, and
accountants in connection therewith, shall be borne solely by the party who
shall have incurred the same, and the other part[ies] shall have no liability in
respect thereof; provided, however, that nothing herein shall be construed to
release or impair any claim for damages by any party.


8.3 Amendment and Waiver.


This Agreement may not be changed or terminated orally. No waiver of compliance
with any provision or condition hereof, and no consent provided for herein shall
be effective unless evidenced by an instrument in writing duly executed by the
party hereto sought to be charged with such waiver or consent.


8.4 Miscellaneous.


The section headings of this Agreement are for convenience of reference only and
do not form a part hereof and do not in any way modify, interpret, or construe
the intentions of the parties. This Agreement may be executed in one or more
counterparts and all such counterparts shall constitute one and the same
instrument. Delivery of an executed signature page to this Agreement by
facsimile ransmission shall be as effective as delivery of a manually signed
counterpart of this Agreement. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada; without giving effect to
the conflict of laws principles thereof.


 
 

--------------------------------------------------------------------------------

 
 
8.5 Binding Effect.
 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective administrators, legal representatives, successors
and permitted assigns, and falls under Nevada Statute NRS 92A.190.


8.6 Publicity.


No party hereto or its representatives will, without the prior written consent
of the other parties, disclose to any other Person any information that has been
made available in connection with this Agreement (other than
information which has been published or made publicly available other than by
unauthorized disclosure of a party), make any public announcement concerning the
transactions contemplated hereby or disclose any of the terms, conditions, or
other facts with respect to this Agreement, except (i) as required by Law, and
(ii) with respect to a proposed or ultimate purchaser of all or a portion of the
assets or capital stock of Seller or parent entity of Seller. If circumstances
make it impossible to give prior written notice of any such requirement of Law,
then any disclosure made shall be no more extensive than is necessary to meet
the minimum requirement imposed on the party making such disclosure


8.7 Complete Agreement.


This Agreement and the Exhibits and Schedules and other documents referred to
herein contain the entire agreement between the parties hereto with respect to
the transactions contemplated herein and supersede all previous negotiations,
commitments, and writings.


8.8 Notices.


Any notice, report, demand, waiver, consent or other communication given by a
party under this Agreement (each a "Notice") shall be in writing, may be given
by a party or its legal counsel, and shall be deemed to be duly given (i) when
personally delivered, or (ii) upon delivery by United States Express Mail or
similar overnight courier service which provides evidence of delivery, or if
refused upon the first date of attempted delivery or (iii) when five (5) days
have elapsed after its transmittal by registered or certified mail, postage
prepaid, return receipt requested, addressed to the party to whom directed at
that party's address as it appears below or another address of which that party
has given notice, or (iv) when delivered by facsimile transmission if a copy
thereof is also delivered in person or by overnight courier. Notices of address
change shall be effective only upon receipt notwithstanding the provisions of
the foregoing sentence.


Notice to Buyer shall be sufficient if given to:
 
Breathe Ecig Corp. 5348 Vegas Drive
Las Vegas, Nevada 89108 Tel (212) 659-0591


Notice to Seller shall be sufficient if given to:


White Fox Ventures, Inc. 5348 Vegas Drive
Las Vegas, Nevada 89108


 
 

--------------------------------------------------------------------------------

 


8.9 Assignment.


Except as expressly provided herein, this Agreement and any rights pursuant
hereto shall not be assignable by Seller or Buyer without the prior written
consent of the other party .


8.10 Severability.


Ifany term or provision of this Agreement shall be held to be invalid or
unenforceable for any reason, such term or provision shall be ineffective to the
extent of such invalidity or unenforceability without invalidating the remaining
terms and provisions hereof, and this Agreement shall be construed as if such
invalid or unenforceable term or provisions had not been contained herein.


8.11 Termination.


(a) This Agreement may be terminated at any time prior to the Closing by mutual
written consent of Seller and Buyer.


8.12 Dispute Resolution .


Arbitration. In the event of any controversy among the parties hereto arising
out of, or relating to, this Agreement, which cannot be settled amicably by the
parties, such controversy shall be settled by Arbitration. Both sides shall
choose a mutually agreed upon competent jurist from a short list and informal
Arbitration shall commence as expeditiously as possible. Either party may
institute such arbitration proceeding by giving written notice to the other
party. A hearing shall be held by the Arbitrator within 50 miles of New York
City, and a decision of the matter submitted to the Arbitrator shall be biding
and enforceable against all parties in any Court of competent jurisdiction. The
prevailing party shall be entitled to all costs and expenses with respect to
such arbitration, including reasonable attorneys' fees. The decision of the
Arbitrator shall be final, binding upon all parties hereto and enforceable in
any Court of competent jurisdiction. Each party hereto irrevocably waives any
objection to the laying of venue of any such Arbitration action or proceeding
brought and irrevocably waives any claim that any such action brought has been
brought in an inconvenient forum. Each of the parties hereto waives any right to
request a trial by jury in any litigation with respect to this agreement and
represents that counsel has been consulted specifically as to this waiver.



 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed as of the date first above written.
 
 
BREATHE ECIG CORP., a Nevada Corporation By:
 
By: /s/ Seth Shaw
Name: Seth Shaw Title:Director, C.E.O

 


WHITE FOX VENTURES INC.




By: /s/ Shinsuke Nakano 
Name: Shinsuke Nakano
Title: Director


By: /s/ Takehiro Abe
Name: Takehiro Abe Title:Treasurer

















